                                          Case 4:19-cv-02675-YGR Document 34 Filed 05/27/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ADAM GHADIRI,                                        CASE NO. 19-cv-02675-YGR
                                   7                 Plaintiff,
                                                                                             JUDGMENT
                                   8           vs.

                                   9    KALLAPA G. RAMPUR, ET AL.,
                                  10                 Defendants.

                                  11          The Court has granted plaintiff’s motion for entry of default judgment. Consequently,
                                  12   DEFAULT JUDGMENT IS ENTERED in favor of plaintiff Adam Ghadiri and against defendants
Northern District of California
 United States District Court




                                  13   Kallapa Rampur, Sujata Rampur, and SKRR Corporation in the amount of $4,000 in statutory
                                  14   damages, $2,867.50 in attorneys’ fees, and $587.50 in costs, for a total of $7,455.
                                  15          The Clerk of the Court shall close the case.
                                  16          IT IS SO ORDERED.
                                  17

                                  18   Dated: May 27, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  19
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
